Order entered June 8, 2021




                                     In The
                             Court of Appeals
                      Fifth District of Texas at Dallas

                              No. 05-21-00244-CV

              IN THE INTEREST OF I.D. AND A.D., CHILDREN

               On Appeal from the 354th Judicial District Court
                            Hunt County, Texas
                       Trial Court Cause No. 88200

                                    ORDER

      This is an accelerated appeal involving the termination of appellant’s

parental rights. See TEX. R. APP. P. 28.4. Before the Court is appellant’s June 7,

2021 second motion seeking a fourteen-day extension of time to file his brief on

the merits.   The Court previously granted appellant a twenty-day extension.

Accordingly, we GRANT the motion only to the extent that we extend the time to

June 17, 2021. We caution appellant that no further extension will be granted.


                                            /s/   DENNISE GARCIA
                                                  JUSTICE